

115 HR 2522 IH: Eliminate EPA Excess Act of 2017
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2522IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Banks of Indiana introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture, Transportation and Infrastructure, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Inspector General of the Environmental Protection Agency to submit reports to Congress on paper and property inventory, and for other purposes. 
1.Short titleThis Act may be cited as the Eliminate EPA Excess Act of 2017. 2.EPA IG reports required (a)In generalNot later than 2 years after the date of the enactment of this Act, and every 5 years thereafter, the Inspector General of the Environmental Protection Agency shall submit to Congress reports on the following: 
(1)Excess print and storage supplies reportA survey of excess print and storage supplies (in quantity of copies and weight) held by the Federal storage management facilities of the Environmental Protection Agency and recommendations for recycling and repurposing any printed inventory determined to be in excess, and addressing potential safety hazards associated with excess printed inventory. (2)Excess storage property reportA survey of excess storage facility property held by the Environmental Protection Agency and recommendations for reducing excess property held by the Environmental Protection Agency and funded by the Federal Government.  
(b)Excess property definedIn this section, the term excess property has the meaning given that term in section 102 of title 40, United States Code.  